Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 15-17,20 is/are rejected under 35 U.S.C. 102(a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bajaj-2013/0283700.
	Bajaj discloses a polishing pad and method of making a polishing pad by depositing a plurality of layers with a 3D printer (Abstract) comprising a base material [0011-0012] and an additive (abrasive) [0039] from a nozzle 54, and solidifying the layers by polymerization with UV curing [0038], wherein the additive can be non-homogenous [0023] (Fig 1B), modify a thermal conductivity, modify the porosity [0024], can be abrasive particles 28 (silica)[0023] that changes in concentration across the pad (Fig 1B), a piezoelectric material, wherein a backing layer is formed [0012][0030] of different materials than polishing layer, the polishing layer having a Shore A and D hardness of 30-90, 50-65, 26-95 [0022][0030].
	The additional claim language that there is a ‘source’ of precursor and additive coupled to print head is inherent.  [0012] discusses the different material that go into making up the layers of the pad which the layers are provided through a nozzle via 3D printer/print head using the 'source of material' rather than ink [0035].
Paragraph [0038] discusses the polymerization of the pad and using UV for curing.  Applicant discloses at [0045] that the use of UV causes an exothermic reaction of crosslinking. Therefore, this reads on the claimed limitation of crosslinking.  If this UV exposure is not considered the same as Applicant’s crosslinking then crosslinking the additive with the base material would have been obvious to one of ordinary skill in the art at time invention was made in order to form the pad to be resistant to heat and breakdown.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 18,19 rejected under 35 U.S.C. 103 as being unpatentable over Bajaj-2013/0283700 in view of WO2015/111366.
Bajaj does not teach the additive being a UV curable polyurethane-acrylate.  However, WO’366 teaches 3D printing of objects using an additive, such as UV curable polyurethane acrylate, (pages 9-12) for hardening the layers of the printed object. Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the 3D printing of Bajaj with an additive of UV curable polyurethane acrylate, as taught by WO’366, in order to more efficiently control the solidifying/hardening of pad while printing.

Claims 1,2,5-14 rejected under 35 U.S.C. 103 as being unpatentable over Bajaj-2013/0283700 in view of Farr 2006/0192315 or Patel 2008/0157436.
	Bajaj discloses a polishing pad and method of making a polishing pad by depositing a plurality of layers with a 3D printer (Abstract) comprising a base material [0011-0012] and an additive (abrasive) [0039], and solidifying the layers by polymerization with UV curing [0038], wherein the additive can be non-homogenous [0023] (Fig 1B), modify a thermal conductivity, modify the porosity [0024], can be abrasive particles 28 (silica)[0023] that changes in concentration across the pad (Fig 1B), a piezoelectric material, wherein a backing layer is formed [0012][0030] of different materials than polishing layer, the polishing layer having a Shore A or D hardness of 30-90, 50-65, 26-95 [0022][0030].
Paragraph [0038] discusses the polymerization of the pad and using UV for curing.  Applicant discloses at [0045] that the use of UV causes an exothermic reaction of crosslinking. Therefore, this reads on the claimed limitation of crosslinking.  If this UV exposure is not considered the same as Applicant’s crosslinking then crosslinking the additive with the base material would have been obvious to one of ordinary skill in the art at time invention was made in order to form the pad to be resistant to heat and breakdown.
	Bajaj discloses depositing an additive source to the layers but does not specifically disclose depositing the additive source to the first or a second nozzle independent of the precursor/base material. However, Farr teaches forming a 3-D article with a first nozzle 210 dispensing from a source of core precursor material and a second nozzle 215 dispensing from a source of an additive (Abstract, [0020]). Patel teaches forming a 3-D article by applying material from a first nozzle with a first source and a second nozzle with a second independent source to form the article (the first material being a liquid monoacrylate [0037], another liquid can have nanoparticles [0038] and the two liquids may be jetted from separate nozzles [0040]. Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to use two different nozzles/sources of the two materials in Bajaj, as taught by Farr or Patel, to apply the droplets of material in order to more precisely control the amount of deposited materials and control the location of the deposited materials.
Claims 3,4 rejected under 35 U.S.C. 103 as being unpatentable over Bajaj-2013/0283700 in view of Farr 2006/0192315 or Patel 2008/0157436, as applied to claims above, and in further view of WO2015/111366.
Bajaj in view of Farr or Patel is discussed above but references do not teach the additive being a UV curable polyurethane-acrylate.  However, WO’366 teaches 3D printing of objects using an additive, such as UV curable polyurethane acrylate, (pages 9-12) for hardening the layers of the printed object. Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the 3D printing of Bajaj with an additive of UV curable polyurethane acrylate, as taught by WO’366, in order to more efficiently control the solidifying/hardening of pad while printing.

PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar 3D printed pads and methods.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
June 7, 2022

/EILEEN P MORGAN/Primary Examiner, Art Unit 3723